EXHIBIT 99.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Home Properties, Inc. on Form S-8 (No. 333-147933, No. 333-115573, 333-74050, and 333-12551) of our report, dated June 25, 2008, relating to the financial statements of Home Properties Retirement Savings Plan, which appears in this Annual Report on Form 11-K. Respectfully Submitted, /s/ Insero & Company CPAs, P.C. Insero & Company CPAs, P.C. Certified
